office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b04 mebrookens postf-148456-05 uilc date date to associate area_counsel kansas city small_business self-employed attn ms vicki l miller cc sb kcy from george f wright subject assistant branch chief branch income_tax accounting -------------------------- this chief_counsel_advice cca responds to your memorandum dated date requesting advice concerning sec_121 and sec_1250 of the internal_revenue_code sec_121 generally permits a taxpayer to exclude gain of up to dollar_figure dollar_figure in the case of certain married taxpayers filing joint returns on the sale of property if during the 5-year period ending on the date of such sale_or_exchange the property has been owned and used by the taxpayer for periods aggregating years or more sec_121 however generally requires gain attributable to post-date depreciation to be included in income the residential property in question was rented to unrelated individuals for more than years from date until late date depreciation_deductions were claimed during the entire rental period about percent of the rental period had elapsed and about percent of the total depreciation was claimed before the current version of sec_121 went into effect on date in your memorandum you asked whether any of the gain attributable to pre-date depreciation was includible in the taxpayers’ gross_income for the ------- taxable_year postf-148456-05 issues are taxpayers entitled to suspend the 2-out-of-5-year test period of sec_121 by the 10-year period provided by sec_121 to members of the uniformed_services and foreign service of the united_states and thus to exclude under sec_121 all or part of their gain on the sale of property they had rented to others for more than years preceding its sale is any portion of the gain attributable to depreciation_deductions taken on the property prior to date subject_to depreciation_recapture under sec_1250 and hence to inclusion in taxpayers’ gross_income in the taxable_year conclusions under sec_121 to exclude most of their gain on the sale of their property a portion of the gain attributable to depreciation_deductions taken before may - ------- is subject_to recapture under sec_1250 and must be included as ordinary_income in taxpayers’ ------- gross_income taxpayers satisfy the requirements of sec_121 and accordingly are entitled facts this case involves the purchase of a house the property in ------- its use by taxpayers as a principal_residence until january ------- taxpayers’ subsequent rental of the property and claiming of depreciation_deductions for more than years and the property’s sale on august --- ------- the case also involves significant changes of law most of which went into effect a few months before the sale occurred and one of which passed in ------- retroactively and favorably affected the treatment of the sale the ------ ------- change permitted taxpayers to file an amended_return claiming an exclusion of the gain they had included on their ------- joint federal_income_tax return the crux of this case is the extent if any to which taxpayers’ now-permitted exclusion is affected by depreciation_deductions taken on the property prior to may ------- in this portion of our memorandum we advert briefly to certain provisions of both old and new law those provisions and others pertinent to our analysis are discussed in more detail below under law and analysis taxpayers are husband and wife who filed joint federal_income_tax returns for all relevant years husband is a member of the uniformed_services of the united_states and has been on active_duty in the ------- from ------- ------- to the present on july -- ------- taxpayers purchased a house located in ------------------- for approximately dollar_figure--------- taxpayers lived in the property and used it as their principal_residence until january ------- husband was then transferred by military orders to postf-148456-05 another official post of duty several hundred miles away taxpayers thereupon moved out of the house and because of husband’s military orders never again reoccupied it beginning in february ------- taxpayers rented the property to unrelated individuals for their use as living accommodations taxpayers reported the rental income from the property along with related expenses depreciation interest taxes insurance and repairs on their ------- form_1040 schedule e taxpayers continued to rent the residence and to report the rental income and expenses including depreciation on successive schedules e until they sold the property on august --- ------- in february ------- former sec_168 provided that 18-year real_property could be depreciated over an 18-year recovery_period with the depreciation percentage generally determined in accordance with the use of the 175-percent declining balance method although depreciation under that method initially is accelerated the method permits switching to a straight-line computation when the switch would maximize depreciation_deductions for any taxable_year in taxpayers’ records they describe the method as pre which stands for the percentage described in depreciation tables prepared by the internal_revenue_service the records also indicate they claimed a percent depreciation deduction for the ------- taxable_year which is consistent with using the accelerated method and an 18-year recovery_period on may ------- the current version of sec_121 went into effect current sec_121 which applies to sales or exchanges after may ------- provides that gross_income shall not include gain from the sale_or_exchange of property if during the 5-year period ending on the date of the sale_or_exchange such property has been owned and used by the taxpayer as the taxpayer’s principal_residence for periods aggregating years or more current sec_121 which provides for recognition of gain resulting from post-may --- ------- depreciation as defined in sec_1250 also went into effect on may ------- after owning the property for more than years taxpayers sold it for dollar_figure--------- in august ------- however taxpayers were not allowed to claim the sec_121 exclusion at the time of sale because they had not used the property as their principal_residence for a period aggregating years or more during the 5-year test period that ran between august ------- and august ------- accordingly taxpayers filed a form_4797 sales of business property as part of their ------- joint federal_income_tax return taxpayers reported a gain of dollar_figure--------- from the sale the form_4797 also reflected that taxpayers took approximately dollar_figure----------of depreciation from february ------- until august ------- of the dollar_figure approximately dollar_figure or percent of the total depreciation claimed represents depreciation taken from may ------- to august ------- the remaining during the years former sec_168 was in effect statutory changes increased the recovery_period for real_property from years to years and then to years for example sec_111 of the deficit_reduction_act_of_1984 publaw_98_369 98_stat_631 date amended sec_168 by striking out 15-year real_property each place it appeared in the text and heading thereof and inserting in lieu thereof 18-year real_property postf-148456-05 amount approximately dollar_figure or percent of total depreciation claimed represents depreciation taken prior to may ------- in congress enacted the military family relief act of h_r publaw_108_121 117_stat_1335 military act sec_121 added by military act sec_101 permits members of the uniformed_services or of the foreign service of the united_states to suspend the running of the 5-year test period under sec_121 for any period that the member or the member’s spouse is serving on qualified_official_extended_duty as a member of the uniformed_services or of the foreign service of the united_states military act sec_101 provided a 1-year period beginning on the date of the act’s enactment for an otherwise time-barred taxpayer to file a claim_for_refund on ---------- ------- taxpayers filed a form 1040x amended u s individual_income_tax_return seeking a refund of dollar_figure-------- plus statutory interest for the ------- taxable_year the internal_revenue_service examination disallowed all but dollar_figure----- of that claim_for_refund in a letter dated ---------------------- in a letter dated -------- ------- taxpayers requested the --------------------------------------------------to reconsider exam’s disallowance of the bulk of taxpayers’ refund claim taxpayers maintain that they are entitled under military act sec_101 and sec_121 to treat their sale as the sale of a principal_residence and all the gain on that sale is excludible under sec_121 except for the approximately dollar_figure portion that is attributable to post-may ------- depreciation stated differently taxpayers maintain that only the sec_121 gain is includible in income following informal consultations with this office your office submitted a formal request for advice seeking guidance on the extent if any to which taxpayers are entitled to a refund for the ------- taxable_year law and analysis a former- and current-law provisions concerning dispositions of principal residences under former sec_1034 no gain was recognized on the sale of a principal_residence if a new residence at least equal in cost to the sales_price of the old residence was purchased and used by the taxpayer as his or her principal_residence within a period beginning years before the date of such sale and ending years after such date the basis of the replacement residence was reduced by the amount of any gain not recognized on the sale of the old residence by reason of this gain rollover rule under former sec_121 a taxpayer on a one-time basis could exclude from gross_income up to dollar_figure of gain from the sale_or_exchange of a principal_residence if the taxpayer president bush signed the military act into law on date postf-148456-05 had attained the age of before the date of such sale_or_exchange and had owned the property and used it as a principal_residence for or more of the years preceding the sale_or_exchange sec_312 of the taxpayer_relief_act_of_1997 publaw_105_34 date the 1997_act introduced current sec_121 thus replacing former sec_121 sec_312 of the 1997_act repealed sec_1034 sec_312 of the 1997_act provided that new sec_121 generally was effective for sales or exchanges made after date current sec_121 which applies to sales or exchanges made after date provides that gross_income shall not include gain from the sale_or_exchange of property if during the 5-year period ending on the date of the sale_or_exchange such property has been owned and used by the taxpayer as the taxpayer’s principal_residence for periods aggregating years or more current sec_121 provides that sec_121 shall not apply to so much of the gain from the sale of any property as does not exceed the portion of the depreciation_adjustments as defined in sec_1250 attributable to periods after date in respect of such property the term depreciation_adjustments is defined in sec_1250 to include depreciation_adjustments made after date to the basis_of_property on account of deductions allowed_or_allowable to the taxpayer for exhaustion wear_and_tear obsolescence or amortization sec_1250 further provides that if the taxpayer can establish by adequate_records or other_sufficient_evidence that the amount allowed as a deduction for any period was less than the amount allowable the amount taken into account for such period shall be the amount allowed sec_121 added by military act sec_101 provides that at the election of an individual with respect to a property the running of the 5-year period described in sec_121 with respect to such property shall be suspended during any period that such individual or such individual’s spouse is serving on qualified_official_extended_duty as a member of the uniformed_services or of the foreign service of the united_states under sec_121 the 5-year period described in sec_121 shall not be extended more than years by reason of sec_121 sec_121 defines qualified_official_extended_duty as any extended_duty while serving at a duty station which is at least miles from the property sold or exchanged or while residing under government orders in government quarters b former- and current-law provisions concerning depreciation_deductions and depreciation_recapture former code sec_168 or the accelerated_cost_recovery_system acrs applies to recovery_property placed_in_service after and before former sec_168 provides that the term recovery_property means tangible_property of a character subject_to a depreciation allowance used in a trade_or_business or held for the postf-148456-05 production_of_income former sec_168 provided that 18-year real_property meant sec_1250 class property that did not have a present class_life of years or less former sec_1245 which generally applies to property placed_in_service after and before provides in part that if sec_1245 recovery_property is sold after date the amount by which the amount_realized exceeds the adjusted_basis of such property shall be treated as ordinary_income such gain is recognized notwithstanding any other provision of subtitle a of the code former sec_1245 which also generally applied to property placed_in_service after and before provided that the term sec_1245 recovery_property includes recovery_property within the meaning of sec_168 other than 18-year real_property that is residential_rental_property as defined in sec_167 former sec_167 provided that a building or structure is residential_rental_property for any taxable_year only if percent or more of the gross rental income from such building or structure for such year is rental income from dwelling units within the meaning of sec_167 former sec_167 provided that the term dwelling_unit means a house or an apartment used to provide living accommodations in a building or structure but does not include a unit in a hotel motel inn or other establishment more than one-half of the units in which are used_on_a_transient_basis for purposes of sec_167 if any portion of a building or structure is occupied by the taxpayer the gross rental income from the building or structure includes the rental value of the portion so occupied sec_1250 provides that if sec_1250 property is disposed of after date then the applicable_percentage of the lower_of that portion of the additional_depreciation generally the excess of the depreciation taken over depreciation determined under the straight_line method attributable to periods after date in respect of the property or the excess of the amount_realized over the adjusted_basis is treated as gain that is ordinary_income such gain is recognized notwithstanding any other provision of subtitle a of the code sec_1250 provides that the term sec_1250 property means any real_property other than sec_1245 property as defined in sec_1245 which is or has been property of a character subject_to the allowance for depreciation provided in sec_167 former sec_1250 provided that sec_1250 shall not apply to the disposition of property which is sec_1245 recovery_property as defined in sec_1245 generally under sec_1250 either the lower_of the additional_depreciation that is the excess of the accelerated_depreciation deductions taken for the property over the amount of straight-line_depreciation deductions that could have been taken for the property or the excess of the amount_realized in the sale of the property over the adjusted_basis of the property must be treated as ordinary_income postf-148456-05 prior to passage of the 1997_act former sec_1250 provided an exception to sec_1250 under former sec_1250 sec_1250 applied neither to a disposition of property to the extent used by the taxpayer as his principal_residence within the meaning of former sec_1034 relating to rollover of gain on sale of principal_residence nor to a disposition of property in respect of which the taxpayer meets the age and ownership requirements of former sec_121 relating to one-time exclusion_of_gain from sale of principal_residence by individual who has attained age but only to the extent that the taxpayer meets the use requirements of such section in respect of such property former sec_1250 was repealed by sec_312 of the 1997_act sec_1_1250-3 of the income_tax regulations provided rules pertaining to former sec_1250 sec_1_1250-3 provided that if a taxpayer acquired a new residence in a transaction to which former sec_1034 applied generally the additional_depreciation for the new residence included the additional_depreciation of the property disposed of c taxpayers are entitled to the benefits of the sec_121 10-year suspension_period we concur in your view that taxpayers are entitled to the benefit of the sec_121 suspension_period husband is a member of the uniformed_services of the united_states and was on qualified_official_extended_duty for the entire period between date when he and his family vacated the property and august --- ------- when the property was sold moreover taxpayers’ claim_for_refund was filed on ---------- ------- well within the 1-year window provided for such claims by military act sec_101 we also concur that taxpayers satisfy the sec_121 2-out-of-5-year test period when that period is combined with the sec_121 10-year suspension_period without the suspension_period taxpayers would fail the test period because taxpayers although owning the property during the 5-year period between august --- ------- and august --- ------- did not use the property during any part of that period however the effect of the suspension_period is to move the test period back by years accordingly because of sec_121 the 2-out-of-5-year test period runs between august --- ------- and august - --- ------- we do not know the exact date when taxpayers moved out of the property but even if they left on january ------- taxpayers clearly owned and used the property as their principal_residence for a period of more than full months september ------- through december ------- accordingly taxpayers meet the 2-out-of-5 year test period of sec_121 d taxpayers are required to recapture and include in gross_income the excess of the accelerated over straight_line depreciation claimed from february ------- through may - ------- current sec_121 provides that sec_121 shall not apply to so much of the gain from the sale of any property as does not exceed the portion of the depreciation_adjustments postf-148456-05 as defined in sec_1250 attributable to periods after date in respect of such property stated differently sec_121 requires the inclusion of depreciation-related gain in a taxpayer’s gross_income if the depreciation was taken after date in this case approximately dollar_figure of the gain on taxpayers’ property resulted from depreciation taken between may ------- and the property’s sale on august --- ------- taxpayers properly concede that such inclusion is required and will affect the amount of the refund they are entitled to receive for the ------- taxable_year the more difficult question is whether pre-may ------- depreciation must also be taken into gross_income that question is not expressly answered by sec_121 which although explicit about what occurs after may ------- is silent about pre-may ------- depreciation taxpayers maintain however that because sec_121 generally excludes gain and sec_121 expressly requires inclusion only of post-may ------- depreciation-related gain the natural conclusion is that pre-may ------- depreciation- related gain is excluded from gross_income it seems anomalous to allow taxpayers both to receive the benefit of 12-plus years of depreciation between february ------- and may ------- and to permanently exclude the gain resulting from that depreciation from income nevertheless we might concur with taxpayers were sec_121 the only provision applicable to this sale in fact however we conclude that under sec_1250 taxpayers are required to recognize as ordinary_income the gain attributable to additional_depreciation for the property as explained at the end of this cca the amount that must be recognized and included in taxpayers’ is not the approximately dollar_figure of pre-may ------- depreciation claimed but rather a little more than a tenth of that amount or about dollar_figure if applicable sec_1245 and sec_1250 both require the recognition of depreciation- related gain notwithstanding any other provision of this subtitle moreover sec_1245 and sec_1250 apply unless an exception to recapture is provided for within the section itself it is because both sections can override otherwise excludable gain that they are colloquially known as strong-arm provisions these sections also generally recharacterize depreciation-related gain as ordinary_income sec_1245 and sec_1250 are designed to be mutually exclusive the same property cannot be subject_to both provisions after picking carefully through the welter of statutory provisions found in part b above we conclude that taxpayers’ property fall sec_3 the subtitle referred to is subtitle a of the code pertaining to income taxes all former- and current-law provisions referred to in this cca are found in subtitle a the recharacterization aspect of sec_1245 and sec_1250 reflects the fact that although depreciation_deductions are taken against ordinary_income sales_of_depreciable_property may result in capital_gain treatment under sec_1221 or sec_1231 sec_1245 and sec_1250 correct this imbalance by requiring a specified portion of the gain on disposition of depreciable_property be reclassified as ordinary_income an excellent discussion of sec_1245 and sec_1250 can found in bittker lokken federal taxation of income estates and gifts vol ch warren gorham lamont 3d ed postf-148456-05 under sec_1250 we note that former sec_168 as part of acrs applies to recovery_property placed_in_service after ------- and before ------- former sec_168 provides that the term recovery_property means tangible_property of a character subject_to a depreciation allowance used in a trade_or_business or held_for_the_production_of_income when taxpayers began to rent their former residence former sec_168 provided that 18-year real_property meant sec_1250 class property that did not have a present class_life of years or less taxpayers placed the residence in service as recovery_property for personal_use in date thus former sec_168 applies to the property former sec_1245 which generally applied to property placed_in_service after ----- and before ------- provided that the term sec_1245 recovery_property includes recovery_property within the meaning of sec_168 other than 18-year real_property that is residential_rental_property as defined in sec_167 based on the information submitted we conclude that taxpayers’ property was 18-year real_property that met the sec_167 and k c definition of residential_real_property accordingly taxpayers’ property is not covered by sec_1245 but rather by sec_1250 see sec_1250 which provides that the term sec_1250 property means any real_property other than sec_1245 property as defined in sec_1245 which is or has been property of a character subject_to the allowance for depreciation provided in sec_167 the conclusion that taxpayers’ property is subject_to sec_1250 is reinforced by former sec_1250 which provided that sec_1250 shall not apply to the disposition of property which is sec_1245 recovery_property as defined in sec_1245 sec_1250 provides that if sec_1250 property is disposed of after date then the applicable_percentage of the lower_of that portion of the additional_depreciation generally the excess of the depreciation taken over depreciation determined under the straight_line method attributable to periods after date in respect of the property or the excess of the amount_realized over the adjusted_basis is treated as gain that is ordinary_income as noted earlier sec_1250 gain is recognized notwithstanding any other provision of subtitle a of the code unless sec_1250 itself contains an exception to the strong-arm recognition rule the one candidate for the exception is former sec_1250 which was repealed by sec_312 of the 1997_act the 1997_act it will be recalled also repealed former sec_1034 and substantially_modified former sec_121 under former sec_1034 no gain was recognized on the sale of a principal_residence if a new residence at least equal in cost to the sales_price of the old residence was purchased and used by the taxpayer as his or her principal_residence within a period beginning years before the date of such sale and ending years after such the materials provided us indicate that taxpayers’ property was a dwelling_unit used to provide living accommodations on a non-transient basis that all the rental income from the property came from its use as a dwelling_unit and that taxpayers did not occupy any portion of the property while it was being rented to others accordingly we conclude that the property is residential_rental_property as defined in former sec_167 and k c postf-148456-05 date the basis of the replacement residence was reduced by the amount of any gain not recognized on the sale of the old residence by reason of the gain rollover rule under former sec_121 a taxpayer on a one-time basis could exclude from gross_income up to dollar_figure of gain from the sale_or_exchange of a principal_residence if the taxpayer had attained the age of before the date of such sale_or_exchange and had owned the property and used it as a principal_residence for or more of the years preceding the sale_or_exchange former sec_1250 provided that sec_1250 applied neither to a disposition of property to the extent used by the taxpayer as his principal_residence within the meaning of former sec_1034 nor to a disposition of property in respect of which the taxpayer meets the age and ownership requirements of former sec_121 relating to one- time exclusion_of_gain from sale of principal_residence by individual who has attained age but only to the extent that the taxpayer meets the use requirements of such section in respect of such property regulations under former sec_1250 are found in sec_1_1250-3 we conclude that former sec_1250 and sec_1_1250-3 do not apply to shield taxpayers from recapturing their pre-date depreciation indeed it is not clear that former sec_1250 would apply to the present case even if it were still in effect given that taxpayers made no actual use of the property during the 12-year period they rented it to others as living accommodations see generally sec_1_121-1 the sec_1_1250-3 regulations - promulgated long before current sec_121 and particularly current sec_121 were enacted - appear to contemplate situations in which taxpayers made business use of their properties while actually residing therein the present case presents a significantly different situation with taxpayers having moved out of the property for good more than years before the sale however we need not reach that question here because sec_1034 sec_121 and sec_1250 do not apply to this sale in general current sec_121 applies to sales or exchanges occurring after date although sec_312 of the 1997_act contained transitional rules applicable to some post-date sales and exchanges those transition_rules are not applicable here we conclude that the excess of the depreciation taken by taxpayers over the depreciation allowable under the straight_line method for periods prior to date is subject_to recapture after the repeal of sec_1250 prior to may ------- depreciation_recapture could often be avoided on a sec_1034 rollover see rev_rul 1982_1_cb_114 however sec_1_1250-3 provided that if a taxpayer acquired a new residence in a transaction to which former sec_1034 applied generally the additional_depreciation for the new residence included the additional_depreciation of the property disposed of thus even before the repeal of sec_1034 and sec_1250 the possibility existed that depreciation that had escaped recapture under a sec_1034 rollover could be recaptured as ordinary_income on a subsequent sale of the replacement_property postf-148456-05 the concurrent repeal of sec_1034 and sec_1250 did not cause depreciation_recapture under sec_1250 to disappear after repeal of sec_1034 the former rollover and deferral of gain upon the sale of an old residence was no longer dependent upon the purchase of replacement_property rather a permanent exclusion_of_gain became possible under new sec_121 the repeal of sec_1250 requires that on sale of a residence the additional_depreciation must be recaptured as ordinary_income under sec_1250 taxpayers are required to recognize as ordinary_income the gain attributable to additional_depreciation for the property our inspection of the acrs accelerated and straight_line depreciation tables shows that as of the beginning of ------- the additional_depreciation subject_to recapture under sec_1250 should be approximately seven percent of the property’s unadjusted depreciable basis the amount subject_to recapture thus should be about dollar_figure assuming that the depreciable basis was dollar_figure--------- the property was placed_in_service for the production_of_income in date and the taxpayer used the tables for accelerated_depreciation of 18-year real_property placed_in_service after june ------- and before may ------- please call cc ita at -------------------- if you have any further questions taxpayers’ returns have discrepancies that we are unable to resolve the ------- return indicates that taxpayers depreciated the residence as 18-year acrs property with a depreciable basis of dollar_figure---------- and a placed_in_service_date for the production_of_income of -------------------- using these numbers taxpayers could have taken approximately dollar_figure---------- of depreciation as of the beginning of ------- on the ------- return the sum of depreciation taken seems to be calculated using a depreciable basis of dollar_figure---------- and a placed_in_service_date of ---------------------- the cumulative depreciation calculated using these numbers would be over dollar_figure---------- as of the beginning of ------ on their original return the taxpayers indicated that depreciation_recapture was dollar_figure our understanding was that the recapture_amount was all of the depreciation taken but we do not know how the dollar_figure was determined
